

116 HR 9046 IH: Department of State, Foreign Operations, and Related Programs Continuing Appropriations Act, 2021
U.S. House of Representatives
2020-12-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 9046IN THE HOUSE OF REPRESENTATIVESDecember 24, 2020Mr. Wittman introduced the following bill; which was referred to the Committee on AppropriationsA BILLTo make further continuing appropriations for the Department of State, foreign operations, and related programs.1.Short titleThis Act may be cited as the Department of State, Foreign Operations, and Related Programs Continuing Appropriations Act, 2021.2.Providing funds under the continuing resolution for Department of State, foreign operations, and related programsNotwithstanding any other provision of the Consolidated Appropriations Act, 2021 (as passed by the House of Representatives and the Senate on December 21, 2020)—(1)titles I through IX of division K of such Act are hereby repealed; and(2)the Continuing Appropriations Act, 2021 (division A of Public Law 116–159) shall continue to apply insofar as such Act applied to any programs and activities described in titles I through IX of such division K, except that section 106(3) of such Act shall be applied by substituting January 11, 2021 for December 28, 2020.